      Case 1:16-cv-10047-ALC-SLC Document 184 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LENORA BROMFIELD,

                               Plaintiff,

       against
                                                         CIVIL ACTION NO.: 16 Civ. 10047 (ALC) (SLC)
BRONX LEBANON SPECIAL CARE CENTER, INC., et al.,
                                                                             ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The Court held a telephone conference on August 5, 2020 regarding Ms. Bromfield’s

various discovery disputes. (See ECF No. 163). Ms. Bromfield did not appear, and the Court

issued an Order “hold[ing] all of Ms. Bromfield’s discovery disputes in abeyance pending the

[October 1, 2020] settlement conference. . .” (ECF No. 163). On August 19, 2020, the Court

directed the Clerk of Court to close Ms. Bromfield’s Motion to Deem Facts Admitted (ECF No.

148) in light of the prior Order. (ECF No. 165). Prior to the settlement conference, Ms. Bromfield

raised additional discovery issues by Letter-Motion (ECF No. 169) and the Court again held this

Letter-Motion in abeyance pending the settlement conference. (ECF No. 171).

       The parties were unable to reach a settlement during the October 1, 2020 settlement

conference.      (Minute Entry, Oct. 1, 2020).     Accordingly, by Thursday, October 22, 2020,

Defendants are directed to file a consolidated response to Plaintiff’s filings listed below. Plaintiff

may file a consolidated reply by Thursday, November 5, 2020. On receipt and review of the

parties’ filings, the Court will determine whether it is appropriate to schedule a telephone

conference.
      Case 1:16-cv-10047-ALC-SLC Document 184 Filed 10/08/20 Page 2 of 2




         Defendants’ consolidated response should address Plaintiff’s:

         1) Motion to Deem Facts Admitted (See ECF Nos. 148–50).

         2) Letter-Motion for a Discovery Conference (See ECF Nos. 154, 156).

         3) Motion to Compel (See ECF Nos. 169–70).

         4) Letter (ECF No. 183) which, in light of Plaintiff’s pro se status, the Court construes as

            a Letter-Motion for a Discovery Conference under Local Civil Rule 37.2.

         In addition to raising the above discovery issues, Plaintiff has submitted numerous filings

(accompanied by several hundred pages of exhibits) in support, and seeking judicial notice, of

her pleadings. (ECF Nos. 172–75). Plaintiff’s requests are DENIED without prejudice and will be

revisited in connection with dispositive motions and/or trial.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Ms. Bromfield at

the address below.


Dated:          New York, New York
                October 8, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail To:                       Lenora Bromfield
                               66 Washington Terrace
                               Bridgeport, CT 06604




                                                  2
